      Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF                       §
 AMERICA,                                            §
                                                     §
                Plaintiff,                           §
                                                     §   CIVIL CASE NO. 18-CV-00566-TJM-
 v.                                                  §   CFH
                                                     §
 ANDREW CUOMO, both individually and                 §
 in his official capacity; MARIA T. VULLO,           §
 both individually and in her official               §
 capacity; and THE NEW YORK STATE                    §
 DEPARTMENT OF FINANCIAL                             §
 SERVICES,                                           §
                                                     §
                Defendants.                          §


            MEMORANDUM OF LAW IN SUPPORT OF THE NATIONAL
           RIFLE ASSOCIATION OF AMERICA’S MOTION FOR LEAVE
          TO FILE SECOND AMENDED COMPLAINT AND JURY DEMAND

       Pursuant to Rules 15(a) and 16(b) of the Federal Rules of Civil Procedure, Plaintiff the

National Rifle Association of America (the “NRA” or “Plaintiff”) hereby submits this

Memorandum of Law in Support of its Motion for Leave to File its Second Amended Complaint

and Jury Demand (the “Motion”), as follows:

                                                I.

                               PRELIMINARY STATEMENT

       The core allegations in this case involve not only suppression of free speech, but malicious,

discriminatory enforcement of otherwise-anodyne insurance regulations against the Governor’s

political enemies. Specifically, the NRA alleges that Defendants knew of widespread affinity-

insurance market practices which DFS alleges violate certain statutes, but which it chose to ignore
      Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 2 of 11



except for the determination by Defendants to enforce those statutes selectively and exclusively

against the NRA—as part of a scheme to weaken gun-rights advocacy in the State of New York.

        Defendants moved repeatedly to dismiss these claims and, when such efforts failed, to

stonewall any discovery regarding their disparate enforcement approach. On May 9, 2019, the

Court granted dismissal of certain selective-enforcement claims without prejudice to re-pleading,

explaining that although the NRA had adequately alleged unequal treatment, it must explicitly

allege that Defendants “were aware of such violations by the comparators yet consciously

declined” to treat those violators as harshly as the NRA.1

         In ensuing months, the NRA diligently sought discovery that would enable it to robustly

re-plead its claims in the manner the Court outlined. This process was not easy, particularly with

regard to discovery from the Corporation of Lloyd’s, an insurance marketplace which the NRA

alleges was targeted by Defendants. Although DFS is a designated agent for service of process

upon Lloyd’s, DFS refused to deliver the NRA’s subpoena,2 and stridently opposed any discovery

or depositions that would shed light on its interactions with Lloyd’s syndicates.

        In June of 2019, the NRA achieved a breakthrough: in an attempt to negotiate resolution

of the NRA’s pending subpoena, Lloyd’s America, Inc. (“LAI”) provided a small number of

documents voluntarily to the NRA, subject to a strict confidentiality order.3 Those documents, and

additional details which have come to light since that time, paint a stark and troubling picture of

Defendants’ conduct. As described in the NRA’s proposed amended pleading, former DFS

Superintendent Vullo was fully aware of identical market conduct by non-NRA entities, yet



        1
            See ECF No. 112 at 11.
        2
            See, e.g., ECF No. 101-1.
        3
          Consistent with its agreement with LAI, the NRA has filed copies of certain documents under seal herewith,
and redacted details of their contents.

                                                         2
         Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 3 of 11



leveraged DFS’s considerable power over Lloyd’s to inflict harm on “gun programs”—irrespective

of whether those programs violated the law. These threats were delivered in off-the-record

conversations and surreptitious backroom meetings. Taken aback by such conduct, insurance-

industry insiders, including Lloyd’s, privately predicted that the NRA would sue DFS. They were

right.

          It is not surprising that Defendants oppose the NRA’s proposed amendments. The NRA

and Defendants met and conferred on the Motion on November 12, 2019, and November 14, 2019,

during which conferences Defendants were unalterably opposed to the Motion. On November 15,

2019, the NRA requested a conference with this Court to seek permission to file this Motion.4

Following letter submissions from the parties, this Court held a conference on December 4, 2019.

At the conference, this Court granted leave to the NRA to file this Motion.5 Pursuant to Local Civil

Rule 7.1(a)(4), the NRA is attaching an unsigned copy of the Second Amended Complaint to this

Motion (as Exhibit A)6 and a redline version of the Second Amended Complaint comparing it to

the First Amended Complaint (ECF No. 37), which will identify the amendments in the proposed

pleading.7




          4
              ECF No. 142.
          5
              ECF No. 148.
          6
          Because portions of the Second Amended Complaint and attached exhibits contain information derived
from documents designated as “Confidential Materials” pursuant to protective orders between the NRA and non-party
Lockton Affinity, LLC, and between the NRA and non-party LAI, the NRA is filing those portions of and exhibits to
the Second Amended Complaint under seal.
          7
           The Second Amended Complaint adds allegations that go to the heart of its selective enforcement claim and
makes minor edits that do not materially change the other claims. In addition, Vullo (in her official capacity) is changed
to the current DFS Superintendent in the injunctive relief sought provision. Although Linda Lacewell replaced Vullo
in February 2019, the NRA determined not to burden the Court with an amendment until the NRA seeks such
injunctive relief. To the extent relief is sought against the-then current DFS Superintendent (in her or his official
capacity), such substitution is automatic in any event. See FED. R. CIV. P. 25(d); see also Nickelson v. Fischer, 2016
WL 1128181, at *5 (N.D.N.Y. Feb. 16, 2016).

                                                            3
      Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 4 of 11



        The Second Amended Complaint re-pleads the NRA’s selective enforcement claim and

satisfies the roadmap articulated by Judge McAvoy in his May 9 Order. The proposed pleading

has specific allegations plausibly demonstrating Vullo’s knowledge of the affinity-insurance

comparators beginning in February/March of 2018—prior to the April 2018 Guidance Letters and

prior to any of the Consent Orders—and continuing through the December 2018 Lloyd’s Consent

Order. Despite this knowledge, DFS has not brought any enforcement action against of the affinity-

insurance comparators.

        The standard to amend, applicable here, is a liberal one, and as such, amendment should

be freely granted unless there is a powerful reason not to do so.8 There is no basis to conclude that

the NRA unreasonably delayed in bringing the Motion, no showing that granting the Motion will

cause undue prejudice to Vullo or the other Defendants, and no basis to conclude that the

amendment is futile as a matter of law. In addition, granting the NRA’s amendment will advance

the Second Circuit’s “strong preference for resolving cases on the merits,”9 as opposed to indulging

in mere technicalities. Accordingly, this Court should grant the NRA’s Motion and permit the

Second Amended Complaint to be filed.




          8
             Foman v. Davis, 371 U.S. 178, 182 (1962) (“In the absence of any apparent or declared reason such as
undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of the amendment,
futility of the amendment, etc. The leave sought should, as the rules require be ‘freely given.’”).
        9
            New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005).

                                                         4
      Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 5 of 11



                                                            II.

                                                    ARGUMENT

A.      Applicable Legal Standards

        A motion for leave to amend a complaint is governed by Rule 15(a) of the Federal Rules

of Civil Procedure.10 The Second Circuit has held the standard for leave is permissive and strongly

favors resolving disputes on their merits.11 If the court has issued a scheduling order that

establishes a deadline for motions to amend pleadings, courts will permit an amended pleading to

be filed after the date set forth in the scheduling order “when a party has diligently employed his

time in conducting discovery and investigation, the request should be favorably received. Or, if it

is demonstrated that the deadline cannot be reasonably met despite the perseverance of the moving

party, good cause will be established as well.”12 Even if this Court somehow concludes the NRA

did not act diligently, this court “has discretion to grant a motion to amend even where the moving

party has not shown diligence.”13 This is especially true where there is no demonstrated prejudice

to Vullo from permitting the amendment,14 and Vullo has the burden of demonstrating undue

prejudice from the amendment.15 As to futility, “the actual proof is not a requisite, only whether

the proposed amended complaint states sufficient factual allegations that are plausible.”16


        10
            See FED. R. CIV. P. 15(a)(2) (“Other Amendments. In all other cases, a party may amend its pleading only
with the opposing party’s written consent or the court’s leave. The court should freely give leave when justice so
requires.”); see also Veeder v. Nutting, 2012 WL 1416266, at *5 (N.D.N.Y. Apr. 24, 2012); Brennan v. Roman
Catholic Diocese of Syracuse, 965 F. Supp. 2d 234, 240-41 (N.D.N.Y. 2013).
        11
             Williams v. Citigroup Inc., 659 F. 3d 208, 212-13 (2d Cir. 2011).
        12
            Ruel v. McGrath, 2013 WL 12130427, at *4 (N.D.N.Y. June 21, 2013) (citations omitted). See also FED.
R. CIV. P. 16(b) (“A schedule may be modified only for good cause and with the judge’s consent.”).
        13
           Fresh Del Monte Produce, Inc. v. Del Monte Foods, Inc., 304 F.R.D. 170, 176 (S.D.N.Y. 2014). See also
Olaf Sööt Design, LLC v. Daktronics, Inc., 299 F. Supp. 3d 395, 399-400 (S.D.N.Y. 2017).
        14
             Id.
        15
            See, e.g., Ruel, 2013 WL 12130427, at *5 (“The party opposing a motion for leave to amend has the burden
of establishing that granting such leave would be unduly prejudicial.”).
        16
             Id. at *7 (citing New York v. Nat’l Serv. Indus., Inc., 460 F.3d 201, 211 n.3 (2d Cir. 2006)).

                                                            5
     Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 6 of 11



       Courts consider various factors when assessing a motion for leave to amend, including: (1)

undue delay, bad faith, or dilatory motive; (2) repeated failure to cure deficiencies in previously-

allowed amendments; (3) undue prejudice to the opposing party; and (4) futility of the

amendment.17 A court should apply these factors liberally, and make the overall determination of

whether to permit the amendment with all inferences drawn in favor of granting the motion.18 Here,

good cause exists and none of the above Rule 15(a) factors are applicable. This, the leave sought

by the NRA should be freely given, and the Motion should be granted.

B.     Good Cause Exists to Grant the NRA Leave to Amend

       1.         The NRA Has Been Diligent Under the Circumstances

       Given that Judge McAvoy’s ruling dismissing the NRA’s selective enforcement claim

without prejudice to repleading did not occur until May 9, 2019—over three months after the

scheduling order deadline—the NRA could not under any circumstances have met the deadline.

Thus, the NRA will focus on its diligence in seeking to re-plead once it discovered the factual basis

for such re-pleading. Following the May 9 Order, the NRA acted diligently to obtain information

needed to enable it to plead the facts the Court indicated should be alleged in the re-pleading of

the selective enforcement claim. The evidence of certain facts at the core of the NRA’s re-pleaded

selective enforcement claim have only recently become available to the NRA because they come

from third-party sources not under the NRA’s control.

       With respect to information from the Corporation of Lloyd’s, the NRA only obtained

documents from Lloyd’s America, Inc. (“LAI”) this summer. In order to obtain those documents,

the NRA negotiated a bespoke protective order covering documents produced by LAI, then LAI



       17
            Brennan, 965 F. Supp. 2d at 241 (internal citations omitted).
       18
            Phaneuf v. Tenneco, Inc., 938 F. Supp. 112, 115 (N.D.N.Y. 1996).


                                                          6
      Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 7 of 11



had to produce the documents, which did not happen until June. The NRA sought the deposition

of a representative of LAI to interpret the Lloyd’s documents, but negotiations over such a

deposition broke down over the summer, necessitating the NRA’s service of a subpoena upon

LAI’s general counsel, Joseph Gunset in August 2019. Significantly, during resulting meet and

confer negotiations, LAI was opposed to producing a witness for a deposition until the Court ruled

on the NRA’s appeal to Judge McAvoy19 of the NRA’s objections to this Court’s rulings on the

motions to compel,20 which was filed on August 23, 2019, submitted without argument on

September 27, 2019, and remains pending. The NRA retained a consulting expert to assist in

interpreting the Lloyd’s documents, and engaged in additional investigative work to uncover the

factual allegations in the Second Amended Complaint regarding Vullo’s knowledge of comparator

affinity-insurance programs in the spring and summer of 2018. Meetings with the consulting expert

and the investigative work did not conclude until September and October of 2019—mere weeks

before the NRA requested a conference with this Court to discuss this Motion. Moreover, it was

only days before the NRA sought to amend that the NRA learned of DFS’ most recent efforts to

target an NRA-related insurance underwriter, AGIA, with a subpoena.

         This record of diligence is more than sufficient to demonstrate good cause.21 Moreover,

this Court should recognize that judicial economy favors the NRA’s decision to seek leave to

amend when it concluded it had sufficient facts to warrant re-pleading.22 Lastly, having continued



         19
              ECF No. 130.
         20
              ECF No. 121.
         21
           See, e.g., Veeder v. Nutting, 2012 WL 1416266, at *5 (N.D.N.Y. Apr. 24, 2012) (delay of several months
was not “undue delay” to deny motion to amend); Enzymotec Ltd. v. NBTY, Inc., 754 F. Supp. 2d 527, 536
(E.D.N.Y.2010) (plaintiff acted with diligence in seeking leave to amend within two months of discovering the facts
underlying its new cause of action).
         22
           Wandering Dago, Inc. v. N.Y. State Office of General Servs., 2014 WL 12797920, at *6 (N.D.N.Y. July
28, 2014) (court granted motion to amend filed after scheduling order deadline because party wanted to file one
amended pleading rather than seek leave to amend multiple times, noting “Plaintiff could have very well filed a series

                                                          7
      Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 8 of 11



to advise the parties and this Court that it intended to re-plead its selective enforcement claim,23

there can be no argument that the NRA somehow abandoned it.

         2.         Vullo Cannot Demonstrate Significant Prejudice

         While the NRA submits it has demonstrated good cause, even if this Court somehow

concludes the NRA did not act diligently, this Court “has discretion to grant a motion to amend

even where the moving party has not shown diligence.”24 This is especially true where there is no

demonstrated prejudice to Vullo from permitting the amendment.25 Vullo has the burden of

demonstrating prejudice,26 and as it stands, she cannot show that granting the Motion would cause

her significant prejudice. Although several months have passed since the Court’s ruling on

Defendants’ motion to dismiss, the posture of the case has not significantly progressed—document

discovery remains ongoing, and the vast majority of responsive documents identified by

Defendants (in response to discovery requests served nearly a year ago) were only recently

tendered to the Special Master. Depositions have not occurred, and summary judgment motions

will not be filed for many months.27 Moreover, Vullo will expend no additional resources in

litigating the claim, and the Second Amended Complaint will not significantly delay this matter,

if at all. Thus, it is not possible for Vullo to demonstrate undue prejudice.28




of motions to amend as information related to certain allegations became available, but such piecemeal filings would
not have been efficient for either the litigants or the Court.”)
         23
              See, e.g., ECF No. 117 at 6-7; ECF No. 119 at 2; ECF No. 130-1 at 6.
         24
           Fresh Del Monte Produce, Inc. v. Del Monte Foods, Inc., 304 F.R.D. 170, 176 (S.D.N.Y. 2014); see also
Olaf Sööt Design, LLC v. Daktronics, Inc., 299 F. Supp. 3d 395, 399-400 (S.D.N.Y. 2017).
         25
              Id.
          26
             See, e.g., Ruel, 2013 WL 12130427, at *5 (“The party opposing a motion for leave to amend has the burden
of establishing that granting such leave would be unduly prejudicial.”).
         27
          Werking v. Andrews, 526 F. App'x 94, 96 (2d Cir. 2013) (finding “prejudice where the parties have already
completed discovery and the defendant has moved for summary judgment.").
         28
            Prejudice can be shown if granting the amendment will "(1) require the defendant to expend 'significant
additional resources' to conduct discovery or would (2) 'significantly delay' the resolution of the dispute." Scott v.

                                                           8
      Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 9 of 11



C.      The Interests of Justice Support the NRA’s Motion

        The NRA does not seek to add any new claims or parties in this matter. The NRA seeks

merely to replead its selective enforcement claim, which was dismissed without prejudice, by the

Court in the May 9 Order. In addition, the selective enforcement claim arises out of the same set

of operative facts as other extant claims, and the interests of justice are served in having related

claims tried together.29 Given the clear absence of any substantial reason to deny, granting the

NRA’s motion is especially appropriate.30

D.      The Amended Claim Is Not Futile

        The last issue is whether the NRA’s re-pleaded selective enforcement claim should be

rejected as futile. This Court needs to determine whether the NRA’s amended claim would survive

a Rule 12(b)(6) motion to dismiss, and if this Court so determines, then the amendment is not

futile.31 Fortunately, Judge McAvoy’s May 9 Order set out a detailed roadmap for both the NRA

and this Court to ascertain the sufficiency of the re-pleaded claim. The May 9 Order expressly

found that the NRA’s allegations of the comparators plausibly established the “similarly situated”

prong of a selective enforcement claim.32 Judge McAvoy found deficient the NRA’s allegations




Chipotle Mexican Grill, Inc., 300 F.R.D. 193, 200 (S.D.N.Y. 2014) (quoting Block v. First Blood Assocs., 988 F. 2d
344, 350 (2d Cir. 1993)).
        29
           See Duling v. Gristedes Oper. Corp., 265 F.R.D. 91, 99 (S.D.N.Y. 2010) (“Courts also consider the extent
to which the new claims are related to the existing ones and whether a party has had prior notice of a proposed new
claim.”).
        30
            Middle Atlantic Utils. Co. v. S.M.W. Dev. Corp., 392 F.2d 380 (2d Cir.1968) (holding that a three-year
delay in seeking to amend a complaint was an inadequate basis to deny a motion to amend when there was no prejudice
to the defendant or showing of bad faith on behalf of the plaintiff); see also Commander Oil Corp. v. Barlo Equip.
Corp., 215 F.3d 321, 333 (2d Cir.2000) (noting that allowing amendment of an answer to assert additional affirmative
defenses after a seven-year delay is not an abuse of discretion in the absence of prejudice).
        31
           Balintulo v. Ford Motor Co., 796 F.3d 160, 164-65 (2d Cir. 2015) (quoting Lucente v. IBM Corp., 310
F.3d 243, 258 (2d Cir. 2002)).
        32
             See ECF No. 112 at 7.

                                                         9
    Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 10 of 11



“that Defendants had knowledge of the purported Insurance Law violations by the comparators.”33

Judge McAvoy’s roadmap highlighted that the NRA needed to “allege facts plausibly supporting

the conclusion that [Cuomo or Vullo] were aware of [non-firearm-related Insurance Law]

violations by the comparators yet consciously declined to enforce the Insurance Law against the

comparators.”34

       That is precisely what the Second Amended Complaint does, with more than sufficient

detail.35 The proposed pleading has specific allegations plausibly demonstrating Vullo’s

knowledge of the affinity-insurance comparators beginning in February/March of 2018—prior to

the April 2018 Guidance Letters and prior to any of the Consent Orders—and continuing through

the December 2018 Lloyd’s Consent Order. Despite this knowledge, Vullo and DFS have not

brought any enforcement action against of the affinity-insurance comparators. Accordingly, the

NRA’s re-pleaded selective enforcement claim satisfies Judge McAvoy’s roadmap, and this Court

should easily conclude that the proposed amendment is not futile.




       33
            Id. at 8.
       34
            Id. at 11.
       35
            See Second Amended Complaint at ¶¶ 21-22, 65-79.

                                                     10
    Case 1:18-cv-00566-TJM-CFH Document 155 Filed 12/20/19 Page 11 of 11



                                              III.

                                       CONCLUSION

       For all of the foregoing reasons, the NRA respectfully requests that this Court grant its

Motion for Leave to File its Second Amended Complaint.

                                            Respectfully submitted,

                                            By:    /s/ William A. Brewer III
                                            William A. Brewer III (Bar No. 700217)
                                            wab@brewerattorneys.com
                                            Sarah B. Rogers (Bar No. 700207)
                                            sbr@brewerattorneys.com
                                            BREWER, ATTORNEYS & COUNSELORS
                                            750 Lexington Avenue, 14th Floor
                                            New York, New York 10022
                                            Telephone: (212) 489-1400
                                            Facsimile: (212) 751-2849

                                            ATTORNEYS FOR THE NATIONAL RIFLE
                                            ASSOCIATION OF AMERICA




                                              11
